Exhibit 10.4

 

AMENDED AND RESTATED RULES AND PROCEDURES
FOR
DIRECTORS’ DEFERRED COMPENSATION PROGRAM

 

These amended and restated rules and procedures have been adopted on January 31,
2018 by the Compensation Committee (the “Committee”) of the Board of Directors
of AvalonBay Communities, Inc. (the “Company”) to govern the deferral by a
Non-Employee Director pursuant to Section 7(b) of the AvalonBay
Communities, Inc. 1994 Stock Option Plan (the 1994 Plan) and Section 8(b) of the
AvalonBay Communities, Inc. Second Amended and Restated Equity Incentive Plan
(the 2009 Plan), each as may heretofore have been, or hereafter may be, amended
(collectively, the “Plan”).  All capitalized terms used herein shall have the
same meaning as used in the 2009 Plan unless otherwise specifically provided
herein.

 

1.             Election to Defer.  A Non-Employee Director may elect in advance
to receive all or a portion of the cash compensation or Restricted Stock Award
otherwise due him in the form of a Deferred Stock Award/Restricted Stock Unit
(referred to herein as a “Deferred Stock Award”).  To make such an election, the
Non-Employee Director must execute and deliver to the Company an election form
specifying the percentage of his cash compensation he wishes to defer and
whether or not he wishes to receive his Restricted Stock Award in the form of a
Deferred Stock Award.  Except with respect to a newly elected or appointed
Non-Employee Director, any election under this paragraph shall apply only to
cash fees that are earned with respect to services to be performed beginning on
or after the start of the next calendar year after such receipt and to stock
awards to be granted after the start of the next calendar year.  A newly elected
or appointed Non-Employee Director, may, no later than his or her start date as
a Non-Employee Director, file a deferral election which shall apply only to cash
fees that are earned with respect to services to be performed subsequent to the
election and to stock awards to be granted subsequent to the election.  An
election shall remain in effect from year to year, until a new election becomes
effective with respect to cash fees payable, and a stock award to be granted, in
the next calendar year.  A Non-Employee Director may revoke or modify his
deferral election with respect to cash fees that are payable, and a stock award
to be granted, in the calendar year beginning after receipt by the Company of
his written revocation (for clarification, this means that in the absence of a
revocation or modification, an election will remain in effect for subsequent
calendar years)..

 

2.             Deferred Account.  On the day following the day cash fees would
otherwise have been paid to a Non-Employee Director but for his or her deferral
election, the Non-Employee Director’s deferred account (“Account”) shall be
credited with a number of whole and fractional stock units determined by
dividing his aggregate deferred cash fees by the Fair Market Value of a share of
Stock as of the day such cash payment would otherwise have been made.  If a
Non-Employee Director has elected to receive his Restricted Stock Award in the
form of a Deferred Stock Award, at such time as would have otherwise been
provided for issuance of Restricted Stock, his Account shall also be credited
with a number of stock units equal to the number of shares that otherwise would
have been issued pursuant to a Restricted Stock Award.  Except as otherwise
provided in the award agreement or by vote of the Board of Directors, the stock
units credited in lieu of a Restricted Stock Award shall:

 

(1) vest on the same dates as such Restricted Stock Award would have vested,
namely (as of January 31, 2018)in four installments on the following dates:
September 1, December 1, March 1, and the day prior to the anniversary of the
prior year’s Annual Meeting (or, if earlier, the day prior to the Annual
Meeting), and

 

--------------------------------------------------------------------------------


 

(2) the director will have been deemed to have accepted the Deferred Stock Award
pursuant to the terms of the most recently adopted form of Restricted Unit
Agreement approved by the Compensation Committee.

 

3.             Dividend Equivalent Amounts.  Whenever dividends (other than
dividends payable only in shares of Stock) are paid with respect to Stock, each
Account shall be credited with a number of whole and fractional stock units
determined by multiplying the dividend value per share by the stock unit balance
of the Account on the record date and dividing the result by the Fair Market
Value of a share of Stock on the dividend payment date.

 

4.             Period of Deferral.  The period of deferral shall cease when a
Non-Employee Director ceases to serve as a member of the Board of Directors of
the Company.

 

5.             Designation of Beneficiary.  A Non-Employee Director may
designate one or more beneficiaries to receive payments from his Account in the
event of his death.  A designation of beneficiary shall apply to a specified
percentage of a Non-Employee Director’s entire interest in his Account.  Such
designation, or any change therein, must be in writing and shall be effective
upon receipt by the Company.  If there is no effective designation of
beneficiary, or if no beneficiary survives the Non-Employee Director, the estate
of the Non-Employee Director shall be deemed to be the beneficiary.  All
payments to a beneficiary or estate shall be made in a lump sum in shares of
Stock, with any fractional share paid in cash.

 

6.             Payment.  All vested stock units credited to a Non-Employee
Director’s Account shall be paid in shares of Stock to the Non-Employee
Director, or his designated beneficiary (or beneficiaries) or estate, in a lump
sum within 30 days after the Non-Employee Director incurs a Separation from
Service (within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the ‘Code’) and in accordance with the presumptions set forth
in Treasury Regulation Section 1.409A-1(h)) with the Company; provided, however,
that fractional shares shall be paid in cash, and provided, further, that in the
event the Non-Employee Director is a ‘specified employee’ within the meaning of
Section 409A of the Code and the regulations promulgated thereunder, such
distribution shall be made upon the earlier of the Non-Employee Director’s
death, or six months and a day after his Separation from Service. 
Notwithstanding the foregoing, in the event of a change in the ownership or
effective control of the Company, or in the ownership of a substantial portion
of the assets of the Company, within the meaning of Section 409A of the Code and
the regulations promulgated thereunder, all Accounts under this deferred
compensation arrangement shall become immediately payable in a lump sum.  In
addition to the foregoing, this Directors’ Deferred Compensation Program shall
be administered in accordance with Section 409A of the Code.  To the extent that
any provision of this Directors’ Deferred Compensation Program is ambiguous as
to its compliance with Section 409A of the Code, such provision shall be read in
such a manner so that all payments hereunder comply with Section 409A of the
Code.

 

7.             Adjustments.  In the event of a stock dividend, stock split or
similar change in capitalization affecting the Stock, or other event
contemplated by Section 3d) of the 2009 Plan or the Committee shall make
appropriate adjustments in the number of stock units credited to Non-Employee
Directors’ Accounts.

 

8.             Nontransferability of Rights.  During a Non-Employee Director’s
lifetime, any payment under this deferred compensation arrangement shall be made
only to him.  No sum or other interest under this deferred compensation
arrangement shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge, and any

 

--------------------------------------------------------------------------------


 

attempt by a Non-Employee Director or any beneficiary under this deferred
compensation arrangement to do so shall be void.  No interest under this
deferred compensation arrangement shall in any manner be liable for or subject
to the debts, contracts, liabilities, engagements or torts of a Non-Employee
Director or beneficiary entitled thereto.  Notwithstanding the foregoing, the
Company may make payments to an individual other than a Non-Employee Director to
the extent required by a domestic relations order.

 

9.             Company’s Obligations to Be Unfunded and Unsecured.  The Accounts
maintained under this deferred compensation arrangement shall at all times be
entirely unfunded, and no provision shall at any time be made with respect to
segregating assets of the Company (including Stock) for payment of any amounts
hereunder.  No Non-Employee Director or other person shall have any interest in
any particular assets of the Company (including Stock) by reason of the right to
receive payment under this deferred compensation arrangement, and any
Non-Employee Director or other person shall have only the rights of a general
unsecured creditor of the Company with respect to any rights under this deferred
compensation arrangement.

 

10.          Administration.  This Director Deferred Compensation Program shall
be administered by the Compensation Committee of the Board of Directors of
AvalonBay Communities, Inc.  The Committee shall also have the discretion and
authority to (i) make, amend, interpret, and enforce all appropriate rules and
regulations for the administration of this program and (ii) decide or resolve
any and all questions including interpretations of this program, as may arise in
connection with this program

 

--------------------------------------------------------------------------------